MEMORANDUM OPINION

No. 04-08-00451-CR

IN RE Marquel CLEMONS 
Original Mandamus Proceeding (1)


PER CURIAM

Sitting:	Catherine Stone, Justice
		Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice

Delivered and filed:   July 16, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

	On June 25, 2008, relator filed a petition for writ of mandamus, complaining that the
respondent has not ruled on his motion for a speedy trial. Counsel has been appointed to represent
relator in the trial court.  We conclude that appointed counsel for relator is also his counsel for an
original proceeding on the issues presented.  Relator is not entitled to hybrid representation.  See
Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  The absence of a right to hybrid
representation means relator's pro se petition for writ of mandamus will be treated as presenting
nothing for this court's consideration.  See id.; see also Gray v. Shipley, 877 S.W.2d 806 (Tex.
App.--Houston [1st Dist.] 1994, orig. proceeding).  Consequently, this court has determined that
relator is not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App. P.
52.8(a).
PER CURIAM
Do not publish
1.   This proceeding arises out of Cause No. 2008-CR-3731, styled The State of Texas v. Marquel Clemons,
pending in the 379th Judicial Court, Bexar County, Texas.